DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/5/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because it needs to be amended to the following in order to incorporate intervening claim 3. (Claim 3 should have been included when previously allowable claim 4 was brought up into claim 1):		A microprocessor heat sink fastener assembly, comprising: 	a base to couple to a heat sink, wherein the base comprises a seating flange and a captivation sleeve extending substantially orthogonally from a plane of the seating flange; 	a retention nut to be received by a cavity wherein the captivation sleeve at least partially surrounds the cavity of the base, wherein the seating flange has an opening to the cavity, the retention nut is to sit over the opening in the seating flange, and the retention nut has a threaded bore to align with the opening in the seating flange; and 	a retention clip to be attached to the base and to be cantilevered therefrom, wherein the retention clip is to engage with a latching structure extending from a retention plate.
Claim 1 is objected to because of the following informalities: “a base to couple to a heat sink” in line 2 should be changed to “a base couples to a heat sink” because the claims recite the assembled mechanical structure. Language that suggests or makes optional but does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (MPEP 2111.04 and 2103 (I) (C)).  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: “a retention nut to be received by a cavity” in line 4 should be changed to “a retention nut received by a cavity” because the claims recite the assembled mechanical structure. Language that suggests or makes optional but does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (MPEP 2111.04 and 2103 (I) (C)).  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: “the retention nut is to sit over the opening” in line 5 should be changed to “the retention nut sits over the opening” because the claims recite the assembled mechanical structure. Language that suggests or makes optional but does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (MPEP 2111.04 and 2103 (I) (C)).  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: “a threaded bore to align with the opening” in line 6 should be changed to “a threaded bore aligns with the opening” because the claims recite the assembled mechanical structure. Language that suggests or makes optional but does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (MPEP 2111.04 and 2103 (I) (C)).  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: “a retention clip to be attached to the base and to be cantilevered therefrom” in line 8 should be changed to “a retention clip attached to the base and cantilevered therefrom” because the claims recite the assembled mechanical structure. Language that suggests or makes optional but does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (MPEP 2111.04 and 2103 (I) (C)).  Appropriate correction is required.
Please fix the other instances throughout the rest of the claims where this occurs, such as in independent claims 23, 30 as well as numerous other dependent claims. 
Claim 35 is objected to because of the following informalities: “the tab” in line 2 should be changed to “the at least one tab”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 23-25, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2002/0060064) in view of Rodseth (US 4,546,408).Re claim 23:	Yu discloses a microprocessor heat sink fastener assembly (everything in fig. 1, 2), comprising:	a base (321 in fig. 1) to couple to a heat sink (2 in fig. 1); 	a retention clip (323 + the horizontal portion that protrudes from 321 to connect with 323 in fig. 1) to be attached to the base (321 in fig. 1) and to be cantilevered therefrom (fig. 1), wherein the retention clip comprises a cantilever spring (horizontal portion that protrudes from 321 in fig. 1) and a latch plate (323 in fig. 1) coupled to the cantilever spring (fig. 1), wherein the latch plate is to engage with a latching structure (314 in fig. 1, 2) extending from a retention plate (30 in fig. 1), and wherein the cantilever spring is to deflect to release the latch plate from the latching structure (the horizontal portion that protrudes from 321 deflects to release latch plate 323 from latching structure 314 in fig. 1).	Yu does not explicitly disclose a retention nut to be received by a cavity of the base.		Rodseth discloses a retention nut (30 in fig. 8; para. 0016) to be received by a cavity of the base (cavity of 10 that receives 30 in fig. 8). 	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the microprocessor heat sink fastener assembly of Yu wherein a retention nut to be received by a cavity of the base as taught by Rodseth, in order to modify the base to have a section that extends through the heat sink and wherein the base has a cavity that receives a retention nut which functions to receive the bolt and increase the holding strength of the bolt on the heat sink.	Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).Re claim 24:	Yu does not explicitly disclose wherein the base comprises a seating flange and a captivation sleeve extending substantially orthogonally from a plane of the seating flange, wherein the cavity is in the captivation sleeve.	Rodseth discloses wherein the base (10 in fig. 8, 1, 2; col. 2, lines 28-30) comprises a seating flange (flat portion in 10 that 42 is on in fig. 8) and a captivation sleeve (the 25’s and 16’s make up the captivation sleeve in fig. 1, 2) extending substantially orthogonally from a plane of the seating flange (fig. 8), wherein the cavity is in the captivation sleeve (fig. 8).Re claim 25:	Yu does not explicitly disclose wherein the seating flange has an opening to the cavity.		Rodseth discloses wherein the seating flange (flat portion in 10 that 42 is on in fig. 8; fig. 2) has an opening (11 in fig. 2; col. 2, lines 46-49) to the cavity (11 is connected to the cavity in fig. 2).Re claim 29:	Yu does not explicitly disclose wherein the retention nut comprises a cylindrical body that extends axially, and wherein a threaded bore extends along a longitudinal axis of the cylindrical body.	Rodseth discloses wherein the retention nut (30 in fig. 8; para. 0016) comprises a cylindrical body that extends axially (bottom body of 30 in fig. 8 is cylindrical and extends axially), and wherein a threaded bore extends along a longitudinal axis of the cylindrical body (30 has a threaded bore that extends along the longitudinal axis of the cylindrical body according to fig. 8 and claim 5).
Alternatively, claims 23-25, 28, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (US 2004/0156171) in view of Rodseth (US 4,546,408).Re claim 23:	Dong discloses a microprocessor heat sink fastener assembly (everything in fig. 1), comprising:	a base (top left 42 in fig. 1) to couple to a heat sink (30 in fig. 1); 	a retention clip (10 in fig. 1) to be attached to the base (10 is attached to the top left 42 in fig. 3, 4) and to be cantilevered therefrom (10 is cantilevered from the top left 42 in fig. 1; fig. 3, 4), wherein the retention clip comprises a cantilever spring (11 and 12 are a leaf spring in fig. 1, 2) and a latch plate (25 in fig. 2, 3; para. 0021) coupled to the cantilever spring (25 is coupled to 11 and 12 in fig. 1-3), wherein the latch plate is to engage (fig. 3, 4) with a latching structure (bottom right 86 in fig. 1) extending from a retention plate (80 in fig. 1; para. 0014), and wherein the cantilever spring is to deflect to release the latch plate from the latching structure (11 of fig. 2 deflects slightly from fig. 4 to fig. 3 in order for 24 to disengage and release latch plate 25 from latching structure 86 in fig. 3 so that 25 can be completely separated from the latching structure).	Dong does not explicitly disclose a retention nut to be received by a cavity of the base.		Rodseth discloses a retention nut (30 in fig. 8; para. 0016) to be received by a cavity of the base (cavity of 10 that receives 30 in fig. 8). 	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the microprocessor heat sink fastener assembly of Dong wherein a retention nut to be received by a cavity of the base as taught by Rodseth, in order to modify the base to have a larger cavity that can accommodate a retention nut which can strongly hold onto the post and allow for the post to be easily removable in case it needs to be replaced.	Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).Re claim 24:	Dong does not explicitly disclose wherein the base comprises a seating flange and a captivation sleeve extending substantially orthogonally from a plane of the seating flange, wherein the cavity is in the captivation sleeve.	Rodseth discloses wherein the base (10 in fig. 8, 1, 2; col. 2, lines 28-30) comprises a seating flange (flat portion in 10 that 42 is on in fig. 8) and a captivation sleeve (the 25’s and 16’s make up the captivation sleeve in fig. 1, 2) extending substantially orthogonally from a plane of the seating flange (fig. 8), wherein the cavity is in the captivation sleeve (fig. 8).Re claim 25:	Dong does not explicitly disclose wherein the seating flange has an opening to the cavity.		Rodseth discloses wherein the seating flange (flat portion in 10 that 42 is on in fig. 8; fig. 2) has an opening (11 in fig. 2; col. 2, lines 46-49) to the cavity (11 is connected to the cavity in fig. 2).Re claim 28:	The modified Dong discloses wherein the latch plate (25 in fig. 2, 3; para. 0021) comprises at least one tab (the two 27’s in fig. 2) extending orthogonally from a plane of the latch plate (the 27’s extends orthogonally from the bottom plane of 25 in fig. 2), and wherein the at least one tab is to engage the latch plate to the latching structure of the retention plate (the tabs 27’s engages latch plate 25 to the latching structure 86 of retention plate 80 in fig. 1, 3, 4).Re claim 29:	Dong does not explicitly disclose wherein the retention nut comprises a cylindrical body that extends axially, and wherein a threaded bore extends along a longitudinal axis of the cylindrical body.	Rodseth discloses wherein the retention nut (30 in fig. 8; para. 0016) comprises a cylindrical body that extends axially (bottom body of 30 in fig. 8 is cylindrical and extends axially), and wherein a threaded bore extends along a longitudinal axis of the cylindrical body (30 has a threaded bore that extends along the longitudinal axis of the cylindrical body according to fig. 8 and claim 5).

Allowable Subject Matter
Claims 1, 5-10, 30-35 will be allowed upon obviation of the objections as explained above. 
Claims 26, 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the limitations of claim 26 (“wherein the retention nut is to sit over the opening in the seating flange, and wherein the retention nut has a threaded bore to align with the opening in the seating flange”) in combination with all of the limitations of claim 23-25, are believed to render the combined subject matter allowable over the prior art of record, taken alone or in combination.
The following is a statement of reasons for the indication of allowable subject matter: the limitations of claim 27 (“wherein the captivation sleeve comprises multiple sections separated by spaces therebetween, wherein one or more centering stubs are on the multiple sections, and wherein the retention nut is to abut against the one or more centering stubs”) in combination with all of the limitations of claims 23 and 24, are believed to render the combined subject matter allowable over the prior art of record, taken alone or in combination.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2014/0262148 – is considered pertinent because this reference describes a heat sink assembly that has a latch connected to a latching structure of a retention plate.
US 2002/0036891 – is considered pertinent because this reference also describes a heat sink assembly that has a latch connected to a latching structure of a retention plate.
US 2008/0256764 – is considered pertinent because this reference describes yet another heat sink assembly that has a latch connected to a latching structure of a retention plate.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949.  The examiner can normally be reached on Tuesday, Thursday, 900am-600pm EST.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zhengfu J Feng/Examiner, Art Unit 2835July 14, 2022

/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835